—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered March 27, 1995, convicting him of robbery in the second degree and assault in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention, that he was denied a fair trial when the prosecutor remarked during opening statements that a police officer knew the defendant, is without merit. The trial court immediately sustained the defense counsel’s objection to this isolated comment and issued a curative instruction, which the jury is presumed to have followed (see, People v Berg, 59 NY2d 294, 299-300).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Pizzuto, J. P., Santucci, Joy and Florio, JJ., concur.